cc

ie ee i io i i es Mee lees eee ee lan ome oe een lee eee fe oeet |

Republic of Liberia

Forestry Development Authority
P.O. Box 10-3010
Kappa House, Elise Saliby’s Compound, Sinkor
1000, Monrovia 10, Liberia

CONTRACT TO MANAGE TIMBER SALE
AREA: A-—7

BOKOMU DISTRICT
GBARPOLU COUNTY

Holder: BARGOR & BARGOR ENTERPRISE, Inc.
Benson & Randall Streets
Monrovia, Liberia

JUNE 2008

5
REPUBLIC OF LIBERIA Name and Address of Contract Holder
FORESTRY DEVELOPMENT
AUTHORITY Bargor & Bargor Enterprise,Inc.
Benson & Randall Streets

Timber Sale Contract Monrovia, Liberia

District : Contract Number:

Reg County:

TSC - 0004

#2 Gbarpolu Bokomu

Contract Signing Date:| Termination Date:

Forest Name: TSC A-7
Sune 27,2008 _ June 26,2011

‘Vhis contract is entered into at the City of Monrovia, County of Montserrado, Republic of
Liberia, under the General Business Law, Title 14 of the Liberia Code of Law Revised, by and
hetween the Government of the Republic of Liberia, acting through the Forestry
Development Authority, hereinafter referred to as the AUTHORITY, and Bargor & Bargor
Enterprise, Inc, 9 company duly organized, existing, and doing business under the Laws of
the Republic of Liberia, hereinafter referred to as the CONTRACT HOLDER, or HOLDER.

WHEREAS, (1) Section 5.4 of the National Forestry Reform Law of 2006 authorizes the
AUTHORITY to grant licenses to harvest timber through Timber Sale Contracts; (2)
HOLDER wants to purchase, cut, and remove timber; (3) the AUTHORITY, having advertised
sale at which HOLDER was the successful bidder, wants to issue HOLDER a license to
harvest the advertised sale; and (4) HOLDER and the AUTHORITY are willing to be bound
by the terms set out in this contract;

Now, THEREFORE, the AUTHORITY and HOLDER execute this contract and indicate
their acceptance of the terms of this contract.

This contract consists of two Parts; A — Specific Provisions, and B — Standard Provisions,
(oyether with contract area maps, plans, specifications, and other attachments specificed in the
iext of Parts A and B.

TABLE OF CONTENTS

PART A- SPECIFIC PROVISIONS...
and Area

Arann

B42 ~ HOLDER Improvements
B4.21 ~ Construction of Improvements.

4.22 — Approval Requirements ....... MS be}
134.23 — Right of Others to Use Faciliti 15
14.24 — Removal .....---s-:00- 16

B43 - Right to Take and Use Water ..
Bhd Use of Gravel, Sand, Clay, and Stone:

4,5 ~ Agents and. Contractor’...
185.0 — REPRESENT. ‘ATIVES AND COMMUNICATION

sa he b> be
wv
HS.2 - Government Representatives .
SI Government Inspection
USA Notices.
BSS ~ Reports.
135.51 —Records Maintenance and Inspection (Generally)...
185,52 — Anal Report soso.
15.53 — Other Reporting Requirements,
185.54 ~ Holder to Provide Documents Fi
135.55 ~ Broad Public Access to Information
186.0 — OPERATIONS ...,.0se0seve=
86,1 -Operations (Generally) ...
146.1 | — Annual Uperational Pian .
136,12 — Annual Harvesting Certificate...
136.13 — Changes to Annual Operational P!
6.14 —Infrastructure and Works..........
B6.2 — Timber Specifications ....
136,21 — Merchantable Trees...
16.22 — Minimum Diameter Limit
£36.23 — Felling and Utilization Activities
16.24 —Tree Clearing...
136.25 — Construction Timber
[6.3 Protection of Environment and Contract Area
16,31 = Encroachment,......
136.32 — Damage to Trees...
136.33 — Protection of Land Survey Monuments .
136.34 — Protection Measures for Plants, Animals, and Cultural Resources
16.35 — Watercourse Protection -........000
16.36 — Erosion Prevention and Control...
16.37 — Prevention of Pollution...
6.4 — Conduct of Logging ..
186.5 — Road Construction ‘and ‘Maintenance om
146.6 — Fire Precautions and Control........
B6.61 — Fire Conteol —-...:sscer0e
B6.62 — Fire Suppression Costs
16.7 — Participation in Chain of Custody System .
7,0—FISCAL OBLIGATIONS
7.1 — Fees and Rental Bids .......
87,11 —Land Rental Bid Payment ..
37.12 — Stumpage Fees...
187.13 — Land Rental Fees.
B7.14— Forest Product Fees.
87.2 - Other Payment Rates...
137.21 — Timber Cut through
7.22 - Timber Damaged Without Negligence .
137.23 — Timber Unnecessarily Damaged or Negligently or Wil ly
137.24 — Careless Falling or Extraction ..ssscssorssssssenerererreeneerrets despa isbsoes

Cit

(Se!) a)

=, a

ART A—SPECIFIC PROVISIONS

Al - Location and Area
Applicable to B2.1.

The CONTRACT AREA of 5,000 hectares, more or less, has the following metes and
Bounds description:

it} & V Timber Company Area “A 7 lies within Latitudes 7°8°24" - 7°12°36" North of the
equator and Longitudes 10°] 1'24" - 10°18°36" West of the Greenwich meridian and it is located
in Gbarpolu County-Liberia.

Starting from Dokorsu, thence a line runs § 22° E (10°12' 27.43"W-7°1 1700.92" N) for 922
meters. to the point of COMMENCEMENT; thence a line runs N 83° E (10°11°40.34" W-
7°11°06.14" N) for 1,457 meters to a point; thence a line runs S 38° W (10°12'29.18" W-
7°10°05.16 N) for 2,410 meters to a point; thence a line runs S 72° W (10°18°15.35" W-
7°08°13.65" N) for 11,166 meters to a point; thence a line runs N 14° E (10°18"10.97" W-
7°08"33.70" N) for 647 meters to a point; thence a line runs N 69° W (10°18'28.86" W-
7°08'40.67" N) for 595 meter to a point; thence a line runs N 58° W (10°18°47.43" W-
7°08'52.43" N) for 682 meters to a point; thence a line runs N 30° W = (10°19°00.95" W-
7T'0V 15.40” N) for 819 meters to a point; thence a line runs N 12° W (10°19°04.78" W-
7°09°34.82” N) for 612 meters to a point; thence a line runs N 57° E (10°18'31.73" W-
7°09°56.14" N) for 1,207 meters to a point; thence o line runs N 40°E (10°18'03,.48" W-
7'10°30.05" N) for 1,358 meters to a point; thence a line runs N 80°E (£0°17°04.60" W-
7'10°40.03" N) for 1,822 meters to a point; thence # line runs N 25°E (10°16°48.63" W-
T'11'14.35" N) for 1,173 meters to a point; thence a line runs N 70°E (10°1S'14.17 W-
1°11'48.20" N) for 3,073 meters to a point; thence a line runs N 61°E (10°14°34.83" W-
7°12'10.03" N) for 1,375 meters to a point; thence a line runs S 89°E (10°13°50.82" W-
')2"09.38" N) for 1,334 meters to a point; thence a line runs N 71°E (10°12711.73" W-
7°12°43.92" N) for 3,218 meters to a point; thence a line runs N 61°E (10°11°20.76" W-
PUP 1.67" N) for 1,775 meters to a point; thence a line runs § 36° W (10°11°S5.26" W-
#°12°24.29" N) for 1,801 meters to a point; thence a line runs S 69°W (10°12°S4.09" W-
7°12'01.52” N) for 1,927 meters to a point; thence a Tine runs S 50°W (10°13°32.25" W-

7"t1'28.55" N) for 1,552 meters to a point, thence a line runs S 67°E (10°12'27.43" W-
‘7"11'00.92" N) for 2,174 meters to the point of COMMENCEMENT. Embracing 5,000
hectares of forest land and no more.

A2- Area Map

A map of the CONTRACT AREA is attached, (If there is a discrepancy between the map
and the written metes and bounds description, see B8.31.)

Mop of: Bargor & Bargor Enterprise, inc. (TSC A-7)
mst ager

5,000 paceman Seagal

apy

|

Prepared by the Geographic Information Systems & Remote Sensing Laboratory of FDA

A3 — Performance Bonds
Applicable to B3.2 and B7,34.

The required Initia! Performance Bond amount in United States dollars is $ 25,000.00

A4—Land Rental Bid
Applicable to B7,11.

The Land Rental Bid in United States Dollars is $ 1.91 per hectare per year
S 6

Thu nuvt page 18 phae OR ps
rae [we
AS. Evidence of Access to Capital and Equipment

Within 90 days of the signing of this contract, CONTRACT HOLDER will supply to the
AUTHORITY,

A) Evidence of access to at least US$250,000 in funds available for use in executing
this contract during the first six months of the contract life;

B) Evidence of access to a D6 or machine of similar capabilities available not later
than November 1, 2008 for use in executing this contract during the first six
months of the contract life, this being in addition to the equipment to which the
CONTACT HOLDER has demonstrated access in earlier submissions to the
AUTHORITY ;

C) Evidence that the provider of funds and equipment has sufficient capital to meet
its obligations to the CONTRACT HOLDER

Failure of the CONTRACT HOLDER to meet these requirements in a form acceptable to
the AUTHORITY will represent an event of default,

[End of Page 6A]
= i oe Pe Pe ee SS

PART B - STANDARD PROVISIONS

This Part is organized into Articles, Sections, and Subsections, These are numbered in
accordance with the following scheme: Article B1.0, Section BI.1, and Subsection B1.11.
References to an Article include all Sections and Subsections within that Article and references
to a Section include all Subsections within that Section. Cross-references within this contract cite
the reference number of the applicable Article, Section, and Subsection, Descriptive headings
used are not to be considered in determining the rights and obligations of the parties.

‘The Standard Provisions in this Part are subject to Specific Provisions of the contract stated
in Part A. When appropriate, Specific Provisions established in Part A are cited by reference
number.

BLO— INTERPRETATION AND DEFINITIONS

Unless specifically required by law, stated in this contract, or later agreed in writing:

(i) All written plans, certificates, approvals, communications, and notices required under
this contract must be in English.

(ii) All monetary amounts in the contract are stated in United States dollars. All
MONETARY OBLIGATIONS are payable in United States dollars, unless the Jaw or
a subsequent agreement states otherwise.

(iii)AII references to statutes, regulations, and codes of practice incorporate the material
as it may be from time to time amended. Ifthe material is repealed, the reference is to
the material that replaces the repealed material, as determined by the
CONTRACTING OFFICER.

(iv) There are no oral provisions to this contract; the whole agreement is in writing, At the
time of signing, this document reflects the whole agreement.

(v) Puture modifications or additions to this contract must be in writing.

(vi) This contract does not create any sort of agency, partnership, joint venture, or other
business entity.

(vii) Time is of the essence, That means that if this contract goes before a court, the
court should honor the time limits and deadlines in this contract as firm unless the
parties agree to waive them.

(viii) Ifa court ever holds that some part of this contract is somehow invalid, the parties
want the court to strike only the offending provision and not the entire contract.

(ix)Each party wants to keep a legally valid “original” of the signed contract. Therefore,
the parties are signing two identical documents containing the contract. If a court is
ever asked to admit the text of the contract into evidence, the parties ask the court to
consider either document to be acceptable proof of the contract.

Except for the following terms, which are capitalized in this contract and defined below,
terms in this contract have their common contextual definition, In case of dispute,
CONTRACTING OFFICER may interpret term in accordance with accepted terminologies of
the forestry profession.

ANNUAL HARVESTING CERTIFICATE means 4 certificate issued by AUTHORITY in
accordance with Subsection B6,12.

ANNUAL OPERATIONAL PLAN means the plan required under Subsection B6.11,

AUTHORITY means the Forestry Development Authority (FDA).

O™ 4
by ~

AWARD NOTICE DATE means the date that the tentative contract award notice is given to
the winning bidder.

BOARD OF DIRECTORS means the Board of Directors of the AUTHORITY.

BREAST HEIGHT means & point 1.36 meters above the average ground level or, if there is
buttress, 30 centimeters above the convergence of the buttress.

CHAIN OF CUSTODY means the path of custodianship followed by logs, timber and wood
products through harvesting, transportation, interim storage, processing distribution and export,
from source of origin to end use. Chain of Custody encompasses changes of state — for example,
changes resulting from cutting, processing. splitting, or sorting.

CHAIN OF CUSTODY SYSTEM means the set of procedures and mechanisms used to track
and monitor CHAIN OF CUSTODY.

CLAIM means a written demand by one of the parties seeking the payment of money,
adjustment or interpretation of contract terms, or other relief, under or relating to this contract.

CONTRACT AREA means the area described in Article Al.

CONTRACT SIGNING DATE means the date that this contract is signed by the Managing

UTHO!
CONTRACTING OFFICER means an AUTHORITY officer to whom the AUTHORITY
has delegated the power and duty to administer this contract, including inspection and

CONTRACT HOLDER or HOLDER means the PERSON entering into this contract with
the AUTHORITY and receiving a license to harvest timber under this contract.

CONTROL means the power to exercise, directly or indirectly, a controlling influence over
the management, policies, of activities of an individual or business concem, whether through
ownership of voting securities, through one of more intermediary individuals or business
concerns, or otherwise. In all events CONTROL shall be deemed to include ownership, directly
or indirectly, of an aggregate of 10 percent or more of cither the voting power of the equity
interests.

FEE means any forestry fee that a HOLDER must pay under the terms of this contract or
under any law of the Republic of Liberia, concerning forest fees, and other applicable
regulations.

FELLING EFFECTIVE DATE means the date on which the AUTHORITY certifies that

the HOLDER has completed all PRE-FELLING OPERATIONS.

FOREST PRODUCT means any material derived from FOREST RESOURCES, including,
but not limited to flora, fauna, and micro-organisms that may be exploited for social, economic,
or other benefits.

FOREST RESOURCES means anything of practical, commercial, social, religious,
spiritual, recreational, educational, scientific, subsistence, Or other potential use to humans that
exists in the forest environment, not limited to flora, fauna, or micro-organisms.

GOVERNMENT means the government of the Republic of Liberia and includes all
branches, subdivisions, instrumentalities, authorities, and agencies.

HARVESTING BLOCK means an area for timber harvest identified in an ANNUAL
OPERATIONAL PLAN under Subsection B6,11.

INFRASTRUCTURE means non-movable assets of the following types:

(i) Transportation and communication facilities, including roads, bridges, garages, and

radio, telephone, and telegraph facilities;

CM yi
(ii) Electrical power, water, and sewage facilities, including water supply systems and
(water drains for disposal of plant wastes and sewage;
(iii) Miscellaneous: facilities built in connection with the operation of the foregoing,

MAJOR DEFECT includes heart shake, ring shake, heart decay, holes, shatters, dry rot,
puravitic damage, and similar characteristics reducing the commercial value of a LOG.

MERCHANTABLE LOG means & LOG at least 4 meters long coming from a tree not less
than 40 centimeters in diameter, provided that;

(i) If'a tree was not bucked to assure 35 much volume as possible, merchantable contents
are assessed as if it had been properly bucked,

(ii) The LOG is not merchantable if one-third or more of its volume is subject to MAJOR
DEFECTS.

(iii) The LOG is not merchantable if the volume of its sapwood exceeds one-third of its
total volume, unless it can be sold, processed, or otherwise utilized commercially together
with its sapwood.

(iv) The LOG is not merchantable if the diameter of any branch knot, decayed knot, hole,
or decayed butt or the sum of the diameters of such defects exceeds the gross diameter of
the LOG inside bark at its smail end.

{n applying this definition, use the standards for determining volume and grading referenced in
AUTHORITY. Regulation 108-07 on Chain of Custody, Sections 26 and 27.

MERCHANTABLE TREE means a tree that is at least 40 centimeters in diameter at
UREAST HEIGHT that can produce at least one MERCHANTABLE LOG and is identified and
inarked for felling in the ANNUAL OPERATIONAL PLAN,

MONETARY OBLIGATIONS means all amounts the HOLDER owes under this contract,
including FEES, liabilities, and amounts owed under Social Agreements,

PERSON means any individual, partnership, joint venture, association, corporation, trust,
estate, unincorporated entity, community, government or state, and any branch, division, political
subdivision, instrumentality, authority, or agency.

PLANT AND EQUIPMENT means the following assets, other than INFRASTRUCTURE,
iecessary or desirable for operations hereunder:

(i) Felling and extraction equipment,

(ii) Facilities and equipment to saw, cut, and otherwise process TIMBER;

(iii) Facilities and equipment used in connection with the operation of the foregoing,
including offices, machine shops, repair shops, and warehouses;

(iv) Facilities and equipment for the maintenance of personnel, including dwelling,
stores, mess halls, and recreation facilities; and

(y) Moveable equipment, including motor vehicles, necessary oT desirable with the
PLANT AND EQUIPMENT or INFRASTRUCTURE.

PRE-FELLING OPERATIONS means the “Major Pre-Felling Operations” that apply to
Yimber Sale Contracts under AUTHORITY Regulation 105-07, on Major Pre-Felling
Operations.

TIMBER means sawn wood or LOGS.

WORK means actions associated with the construction, reconstruction, demolition, repair,
or renovation of a building or structure or surface and includes site preparation, excavation,

f
f
i
f
r

assembling, installation of plant, fixing the equipment, and laying out of materials, and any
action previously stated pertaining to logging or preparation of logging activities.

2.0 -GRANT

82.1 — Contract Area
‘The CONTRACT AREA for this contract is set out in Specific Provision Al as depicted on
the metes and bounds and the attached CONTRACT AREA map(s), The AUTHORITY grants
HOLDER the license to harvest TIMBER within the confines of the CONTRACT AREA. This
license is exclusive, but it is subject to the reservations in Subsection B2.11. Access to FOREST
PRODUCTS other than TIMBER is not granted under this license unless a specific provision in
this contract allows for their harvest or use,

B2.11 — Reservations

The parties recognize that Chapters 11 and 12 of the National Forestry Reform Law of
2006 reserve rights for private landowners and the public, and HOLDER agrees to respect those
rights. In addition, the GOVERNMENT reserves the right:

(a) Of access, or to allow others to access, the CONTRACT AREA for the purpose of
exploring for or exploiting minerals or other substances or for any subsoil investigation or other
reasonable investigation, provided HOLDER's operations and activities shall not be unduly
interfered with nor its rights prejudiced and that if damages result to HOLDER’s property as a
result of such exploration, investigation, or exploitation, the GOVERNMENT agrees to provide
fair and reasonable compensation to HOLDER for such damages.

(b) To take from the CONTRACT AREA such TIMBER and FOREST PRODUCTS as
may be required for public purposes or to allow others to access the CONTRACT AREA for
traditional and customary community uses of TIMBER and FOREST PRODUCTS, provided
HOLDER’s operations and activities shall not be unduly interfered with nor its rights prejudiced,

(c) To enter the CONTRACT AREA to conduct reforestation or any other activity, as may
be required for public purposes, provided HOLDER’s operations and activities shall not be
unduly interfered with nor its rights prejudiced.

(d) To construct roads, highways, railways, and communication lines within the
CONTRACT AREA, provided the GOVERNMENT shall not unreasonably interfere with
HOLDER’s operations and shall compensate HOLDER for all damage caused, including, but not
limited to, property damage and economic or other losses, including lost profits.

B2.2 — Termination Date

HOLDER's right and license to harvest TIMBER ends after the termination date specified
on the first page of the contract, unless extended or shortened under a provision of this contract
or by operation of law.

This contract is not renewable. Limited extensions are possible under Sections B8.5 and
BS.6, regarding force majeure and interruptions. Beyond those, HOLDER shall discharge all its
obligations under this contract in a timely manner, excepting only those obligations for which
AUTHORITY has given written permission to delay performance. Absent an extension or
written permission to delay, HOLDER's failure to honor time-related obligations is a breach of
the contract,
L
:

#24 — Assignment or Transfer of Contract Rights
(v) HOLDER shall at all times maintain @ majority interest in the contract and shall not
awalgn ce transfor this contract or any part or interest in the contract, nor any rights, privileges,
Jiubilitics, or obligations granted or imposed by this contract, without prior, written consent of the
AUTHORITY.

(by AUTHORITY shall not consent to any assignment or transfer of this contract, except in
compliance with the requirements of AUTHORITY Regulation No. 104-07, Section 71,

conweming assignment of Timber Sale Contracts.

nso OBLIGATIONS OF CONTRACT HOLDER

HOLDER shall complete the Social Agreement or Agreements called for under
AUTHORITY Regulation 105-07, complying with all requirements set out in that regulation,
Alter the AUTHORITY attests to & Social Agreement between the HOLDER and an affected
community, the Social Agreement becomes part of this contract and a breach of the Social
Agreement by HOLDER is @ breach of this contract. If HOLDER is not in compliance with the
provisions regarding Social Agreements in Part Ill of AUTHORITY Regulation 105-07,
HOLDER may not fell trees.

B3.2— Performance Bonds

(a) Before the deadline set in Section 61(b) of AUTHORITY Regulation 104-07, HOLDER
shall deposit with the Ministry of Finance an initial Performance Bond, in the amount shown in
Specific Condition A3.

When the AUTHORITY approves an ANNUAL OPERATIONAL PLAN under Standard
Provision B6.11, the AUTHORITY shall inform the HOLDER of the amount required for the
annual Performance Bond, The AUTHORITY shall set the amount based on the formula in
AUTHORITY Regulation 104-07, Section 61(d). In using the formula, the AUTHORITY shall
include the Land Rental Bid payment in the estimated annual revenue, and shall base its estimate
of revenue from the Log Stumpage Fee on the harvest level described in the ANNUAL
(OPERATIONAL PLAN.

Within 30 days after the AUTHORITY approves each ANNUAL OPERATIONAL PLAN,
the HOLDER shail deposit with the Ministry of Finance an annual Performance Bond in the
amount set in the preceding paragraph,

The HOLDER shall not fell trees under an ANNUAL OPERATIONAL PLAN before the
HOLDER has deposited the applicable Performance Bond.

(b) Each Performance Bond must be issued in favor of the GOVERNMENT, warranting
that HOLDER shall faithfully and promptly commence operations and comply with all contract
terms, pay MONETARY OBLIGATIONS, and obey applicable laws and regulations. HOLDER
shall post the bond in one of the forms allowed under AUTHORITY Regulation 104-07, Section
6c).

The GOVERNMENT may draw upon the Performance Bond if the HOLDER is in arrears
on any amount owed the GOVERNMENT. In particular, should HOLDER fail to comply with
contract terms, psy MONETARY OBLIGATIONS, or obey applicable laws and regulations,
AUTHORITY may use the Performance Bond to make the GOVERNMENT whole, including to

in}

‘1
‘i
WW
F
Ly
44
Wa
:
a

pay any amount owed to the GOVERNMENT, replace lost revenues, and to pay for
restoration of environmental damage.

Although the AUTHORITY assumes no liability for the HOLDER’s actions and does not
act as the HOLDER’s insurer or indemnifier, the Performance Bond must allow the
AUTHORITY, after any GOVERNMENT claims are satisfied, to draw upon the Performance
Bond when ordered by a court Lo assure payment of third-party claims against HOLDER for
compensation of employees, redress of injuries, or return of property, as provided under National
Forestry Reform Law of 2006, Section 5.1(e).

(c) If the Performance Bond is drawn upon or otherwise loses value, the HOLDER shall,
within 30 days, replace the Performance Bond or restore the Performance Bond to the required
value, If HOLDER fails to replace or restore the bond in time, HOLDER shall stop felling trees

promptly after the HOLDER posts the first annual Performance Bond, The GOVERNMENT
shall return all but the final annual Performance Bonds to the HOLDER when the HOLDER has
satisfactorily completed all of the HOLDER's contract obligations for actions covered in the
*s ANNUAL OPERATIONAL PLAN. The GOVERNMENT shall retum the final annual

obligations under this contract. If the GOVERNMENT properly draws upon the bond to cover
the HOLDER's MONETARY OBLIGATIONS, the GOVERNMENT does not need to return the

smount drawn out,

B3.3 — Responsible Employment and Management Practices

33.31 —Safety
(a) HOLDER shall follow internationally recognized, modern safety precautions in all
activities, as are used elsewhere by others under comparable conditions, HOLDER shall comply
with safety instructions that the GOVERNMENT gives in writing.

(b) HOLDER shall employ temporary traffic controls only in compliance with
AUTHORITY Regulation No. 104-07, Section 73(b). The Holder shall not employ checkpoints

of any kind.

B3.32 — Health

HOLDER shall employ internationally recognized, modern measures for the protection of
general health and safety of its employees and all other PERSONS having legal access to the
CONTRACT AREA. HOLDER shail comply with public health instructions given in writing by

the GOVERNMENT.

3.33 — Use of Local Labor
(a) HOLDER shall give preference to competent and qualified ECOWAS citizens in the

selection of employees to conduct its operations under this contract.
(b) HOLDER shall not import unskilled labor from outside the ECOWAS nations,

(c) HOLDER shall comply with all training and employment obligations required by law or
regulation.

a ee

B3.4 ~ Responsible Environmental Practices
HOLDER shall conduct operations in accordance with the terms and conditions of this
contract and in a manner that promotes the sustainable development of FOREST RESOURCES
and environmental protection for the common good of the people of Liberia, as provided for in
applicable laws, statutes, rules, and regulations of Liberia.

B3.5 —Laws and Regulations

B3.51 — Governing Law
‘This contract shall be governed by, construed under, and interpreted in accordance with the
laws of the Republic of Liberia.

83.52 — Third-Party Beneficiaries
All PERSONS dealing with HOLDER, including employees and shareholders, and all
PERSONS having an interest in the condition or management of the affected environment are
third-party beneficiaries under this contract,

B3.53 — Harvesting Practices
HOLDER shall comply with the Liberian Code of Forest Harvesting Practices.

B3.54— Prohibited Transactions
HOLDER shall not directly or indirectly engage in any transaction with any government,
faction, or armed movement that the GOVERNMENT has by law or by official pronouncement
declared to be hostile or unfriendly; or in any other transaction prohibited by law.

83.55 — False Statements and Material Misrepresentations
If HOLDER knowingly makes a false statement or material misrepresentation (including
misrepresentation by omission) to the GOVERNMENT on any matter relating to this contract,
such action constitutes a breach of this contract,

83.56 — Indemnification
HOLDER shall at all times indemnify and hold the GOVERNMENT and its officers and
ugents harmless from all claims and liabilities for the death or injury to PERSONS or damage to
y from any cause whatsoever arising out of HOLDER’s operations or activities hereunder
or asa result of HOLDER's failure to comply with any law or regulation,

84.0 — RIGHTS OF HOLDER

B4.1 - Occupancy of Surface and Easements

84.11 — Public Lands inside Contract Area
Within the CONTRACT AREA, HOLDER shall have the right to enter and occupy any
public land or use public rights-of-way to undertake operations and activities under this contract,
If not described in an approved ANNUAL OPERATIONAL PLAN, such occupancy is subject to
prior approval in writing by AUTHORITY, HOLDER's occupancy and use must protect natural

resource values,
ZY
ia
ie |
La
La
La
La
Ls
Le
Lu
Lig
Lig
|
Las
Les
Lad
Lat

B4.12 — Public Lands outside Contract Area

HOLDER shall use public land outside the CONTRACT AREA only with written approval
of the AUTHORITY. AUTHORITY shall not unreasonably deny the right to use such land.
Ktequests to use such public lands must be in writing. AUTHORITY and HOLDER shall
nepotiate the terms and conditions under which the casement or other rights may be exercised. If
HOLDER occupies lands, the terms shall include payment of area fees and an amount for land
rental at the Land Rental Bid rate. The right to use such land does not extend to the right to
harvest timber, unless the timber is taken to clear land for a right-of-way or yarding area.

For convenience, HOLDER may make such requests in its ANNUAL OPERATIONAL
PLAN, If made in this manner, these requests must be expressly and clearly identified as
requests to use public land outside the CONTRACT AREA. AUTHORITY shall approve or
deny such requests as part of its review of the ANNUAL OPERATIONAL PLAN.
AUTHORITY may deny the request while approving the remainder of the plan.

B4.13 — Rights-of-Way outside Contract Area
HOLDER shall use public or private lands outside the CONTRACT AREA for rights-of-
way only with written approval of the AUTHORITY. Such use must be necessary for
LIOLDER'’s activities and operations under this contract. In the same manner as requests are
lundled under Standard Provision B4,12, HOLDER and AUTHORITY may make and approve
such requests as part of the ANNUAL OPERATIONAL PLAN.

B4.14 - Use of Private Lands

(a) HOLDER may use private lands with the permission of the land owner. If HOLDER
does not obtain permission of the land owner, use and compensation of private lands is governed
hy Chapter 11 of the National Forestry Reform Law of 2006 and AUTHORITY Regulation 110-
117, on the Rights of Private Land Owners.

(b) With or without permission of the land owner, (i) HOLDER shall not seck a use, lease,
right-of-way, or easement that substantially interferes with the operations of another previously
issued Forest Management or Timber Sale Contract, and (ji) HOLDER shall not interfere with
any good faith exercise of third-party rights to TIMBER or FOREST PRODUCTS, including
customary rights, without permission of the third party.

(c) If HOLDER uses private lands without permission of the land owner, the use must be
nevessary for HOLDER's activities and operations under this contract.

(d) For avoidance of doubt, Standard Provision B3.56 regarding indemnity applies to any
claims against the GOVERNMENT for HOLDER’s damage or use of private lands. In acting
under this contract, even if done with the AUTHORITY’s knowledge and consent, HOLDER
does not act as the AUTHORITY’ agent.

B4.2— HOLDER Improvements

84.21 — Construction of Improvements
(a) Section 18.8 of the National Forestry Reform Law of 2006 grants HOLDER rights
coneerning construction of infrastructure. HOLDER agrees to exercise those rights subject to the
requirements in this contract.
(b) HOLDER shall comply with all laws governing the occupation of the land and with all
laws governing construction, maintenance, and use of the improvements. HOLDER shall

\
Cy 14
construct, maintain, and use the improvements in a manner that will not interrupt or interfere
with the conduct of AUTHORITY business.

84.22 - Approval Requirements

(a) By law, certain improvements require authorization from GOVERNMENT agencies
other than the AUTHORITY, HOLDER shall secure such authorization before constructing the
improvements. Activities affecting private land are subject to the provisions of Standard
Provision B4.14 and the prompt payment of adequate compensation to any PERSON whose
rights are affected. $

(b) If HOLDER wishes to construct, maintain, alter, and operate the following
improvements, HOLDER shall describe them in an ANNUAL OPERATIONAL PLAN.
HOLDER shall have the necessary permission to proceed only if the AUTHORITY approves the
Plan,

(i) Industrial buildings and installations, including roads, warehouses, storage places, and
tanks;

(ii) Means of communications, including telephone lines and wireless stations;

(iii) Living accommodations and amenities for HOLDER’s operations and activities
under this contract; and

{iv) Other buildings, installations, and work necessary or useful for the effective carrying
out of HOLDER's operations and activities under this contract.

(c) In addition, HOLDER shall also obtain written permission from the AUTHORITY,
separately or through the ANNUAL OPERATIONAL PLAN, for the following kinds of
improvements:

(i) Clearing the land of trees, shrubs, and other obstacles and cutting wood necessary for
HOLDER ’s activities on private land or outside the CONTRACT AREA;

(ii) Development of roads beyond the CONTRACT AREA:

(ili) Any camp, quarry, borrow pit, storage, or service area (A “camp” includes the
campsite or trailer parking area of any employee or contractor WORKING on the project
for HOLDER); and

(iv) Any development or activity on the CONTRACT AREA not essential for
performance under the contract.

(d) Requests for approval outside of the ANNUAL OPERATIONAL PLAN must include
the proposed plans of the improvement.

(e) The AUTHORITY shall not unreasonably deny or delay approval.

(f) The AUTHORITY shall not levy a charge for approval of these requests; however if the
improvement occupies forest land outside the CONTRACT AREA, the AUTHORITY shall
assess area fees and also rent at the Land Rental Bid rate.

84,23 — Right of Others to Use Facilities

HOLDER shall:

(a) Allow the GOVERNMENT and public to use, free of charge, any roads constructed
und/or maintained by HOLDER; provided, however, that such use shall not unduly prejudice nor
interfere with HOLDER's operations;

(b) Allow the GOVERNMENT and public to have access over the CONTRACT AREA,
provided that such access does not amount to encroachment, as provided for in Standard
Provision B6.31, and does not unduly prejudice nor interfere with HOLDER’s operations;
(c) Allow the GOVERNMENT and public to use communication lines developed by
HOLDER within the CONTRACT AREA, subject to fair compensation, provided that such use
shall not unduly prejudice nor interfere with HOLDER's operations; and

(d) Allow the GOVERNMENT to construct roads, highways, railways, telegraph and
telephone lines, and other transportation or communication facilities within CONTRACT ARBA,
if they do not unreasonably interfere with HOLDER’s activities and the GOVERNMENT
provides fair compensation for any damages caused, including property damage, lost profits, and
other economic losses.

84.24 — Removal

(a) All INFRASTRUCTURE shall revert to the GOVERNMENT upon termination of this
contract, HOLDER shall leave such facilities in a maintained and safe running order.

(b) All fixed PLANT AND EQUIPMENT on GOVERNMENT land shall revert to the
GOVERNMENT upon termination of this contract. The GOVERNMENT may choose to retain
these assets or, with written notice to HOLDER, require HOLDER to remove or dispose of all
such improvements. Should HOLDER fail to remove or dispose of PLANT AND EQUIPMENT
within 90 days, AUTHORITY may dispose of these improvements at HOLDER’s expense.
HOLDER shall dispose of construction materials, materials from the demolition of assets, and
other wastes in a lawful and environmentally responsible manner,

(c) The disposition of PLANT AND EQUIPMENT that may exist on private land will be
based on the terms of the occupancy lease, right-of-way, or easement that allowed use under the
provisions of Standard Provision B4.14.

B4.3 - Right to Take and Use Water

Subject to the written approval of the GOVERNMENT, the negotiated Social Agreement,
and such conditions as the GOVERNMENT or the Social Agreement may impose, HOLDER
may usé free of charge any water found within the CONTRACT AREA and any water within the
public domain within five kilometers of the CONTRACT AREA for purposes necessary or
useful to HOLDER’s operations and activities under this contract, provided, however, that
HOLDER shall not deprive any lands, tribes, villages, towns, houses, or watering places for
animals of a reasonable supply of water in so far as such water has, through custom, been
utilized for such lands, tribes, villages, towns, houses, or animals. Nor shall HOLDER interfere
with the rights of water enjoyed by any PERSONS under the Land and Native Right Ordinance.
Such use of water must in no way create environmental damage or hazards,

B4.4 — Use of Gravel, Sand, Clay, and Stone

Subject to the written approval of the GOVERNMENT, the negotiated Social Agreement,
and such conditions as the GOVERNMENT or the Social Agreement may impose, HOLDER
may use, free of charge, gravel, sand, clay, and stone found within the public land on the
CONTRACT AREA for purposes necessary or useful to HOLDER’s operations and activities
under this contract. Such material may not be sold, Upon completion of use or termination of this
contract, any excavation shall be restored by HOLDER, as far as may be reasonably practical, to
its original condition and, if required by the GOVERNMENT, fenced or otherwise snfeguarded,

B4.5 —Agents and Independent Contractors
HOLDER may exercise any of the rights and powers conferred by this contract through

agents or independent contractors, subject to this standard provision.
Ch \ 16 Vv

(a) HOLDER shall not, through employment of agents or independent contractors, avoid
wny of its obligations or liabilities under the contract. Agents and independent contractors shall
lave the same performance requirements, in all respects, as HOLDER.

(b) HOLDER shall not use contractors or subcontractors that are on the debarment list kept
under the Public Procurement and Concessions Act; that are on the lists of debarred or suspended
PERSONS kept under Part IT of AUTHORITY Regulation 103-07, on Bidder Qualifications; that
are ineligible under Section 22 of that Regulation; or that have voluntarily excluded themselves
from eligibility for forest licenses.

(¢) HOLDER shall not sell or otherwise give possession of TIMBER to any PERSONS
thut are on the debarment list kept under the Public Procurement and Concessions Act; that are
on the lists of debarred or suspended PERSONS kept under Part Il of AUTHORITY Regulation
103-07, on Bidder Qualifications; that are ineligible under Section 22 of that Regulation, or that
huve voluntarily excluded themselves from eligibility for forest licenses.

(d) HOLDER shall use due diligence to assure compliance with the requirements of this
subsection, Upon request of the AUTHORITY, HOLDER shall present evidence of its actions to
assure compliance and shall tuke any additional reasonable steps requested by the AUTHORITY,
including obtaining sworn statements or certifications from contractors, subcontractors, and other
covered PERSONS,

185.0 - REPRESENTATIVES AND COMMUNICATIONS

BS.1 — Holder Representatives

(a) HOLDER shall, before commencing operations under this contract, furnish, in writing,
to AUTHORITY and the Ministry of Finance, the name of the Local Resident Manager under
whose supervision HOLDER intends to conduct operations and who is authorized to receive
notices in regard to performance under this contract and take related action. HOLDER shall give
AUTHORITY written notice of any change in the name or address of the Local Resident
Manager, or other supervising personnel, at least 14 days in advance of such change.

(b) HOLDER’s Local Resident Manager shall designate, in writing, a Field Supervisor,
one of whose responsibilities is to provide on-the-ground direction and supervision of
HOLDER’s operations. The Field Supervisor shall be readily available to the CONTRACT
AREA when operations are in progress. The designated Field Supervisor may receive notices
related to performance under this contract and act on behalf of HOLDER. The responsibilities of
the Field Supervisor include safeguarding Forest Resources and satisfying the terms of this
contract. Local Resident Manager shall provide to AUTHORITY a complete fist of names of
PERSONS authorized to assume responsibilities in Field Supervisor's absence. HOLDER’s
Local Resident Manager shall provide a copy of this contract to HOLDER’s Field Supervisor
and to any other PERSONS authorized to assume responsibilities in the Field Supervisor's
absence.

(c) If there are co-participants or partners in this operation, HOLDER shall furnish to
AUTHORITY and the Ministry of Finance, in writing, the name and address of the PERSON
under whose supervision the co-participant or partners intend to conduct operations. Such
supervising PERSON shall be considered the representative for that o-participant or partners for
any purpose under this contract.

\
! BS.2 - Government Representatives
ri Promptly after the CONTRACT SIGNING DATE, the AUTHORITY shall designate a
1 CONTRACTING OFFICER to administer this contract, The AUTHORITY may from time to
lime change the CONTRACTING OFFICER. The AUTHORITY shall give HOLDER notice in
writing of the designation and any change of the CONTRACTING OFFICER.
A The CONTRACTING OFFICER may delegate, in writing, powers and duties to other
AUTHORITY officers.
CONTRACTING OFFICER shall designate an FDA Representative for this contract and notify
1 HOLDER in writing of FDA Representative's identity and contact information. The designated
PDA Representative for this contract is authorized to:
(i) Receive notices related to performance under this contract; and
(ii) Act on behalf of the Government under this contract.
' FDA Representative shall remain readily available to the CONTRACT AREA.
CONTRACTING OFFICER or FDA Representative shall designate one or more additional
on-the-ground EDA representatives, in writing, who are authorized to assume responsibilities in
"DA Representative’s absence. Representatives designated by FDA under this provision are the
sole AUTHORITY personnel authorized to receive or provide notice, or to take related actions,
related to this contract,

BS.3 — Government Inspection

HOLDER consents to the GOVERNMENT, or any designated representative of

(OVERNMENT, conducting reasonable inspections of the CONTRACT AREA, any premises
_ Within the CONTRACT AREA, and any other offices of HOLDER, located inside or outside of

Liberia, to confirm compliance with the terms of this contract and applicable laws. HOLDER
uuderstands that inspection activities may include all of the following:

(i) Inspection of activities and operations carried out under this contract;

(ii) Examination of office records relating to HOLDER’s activities and operations under
this contract;

(iii) Inspection of the boundaries and delineation of the CONTRACT AREA; and

{iv) Inspection of LOGS and TIMBER to determine the quantity, quality, and type
(including species and variety) of TIMBER harvested, transported, processed, and marketed by

HOLDER.

(a) Notice is effective under this contract when the notice is hand-delivered or delivered by
commercial carrier, and the party giving notice retains evidence of delivery.

(b) All notices, requests, or other communications required by, provided for, or otherwise
reluted to this contract must be in writing and directed to the other party’s properly designated
representative.

(c) Cables, telegrams, facsimiles, and other forms of electronic notice are effective only
when delivery is executed and has been confirmed by the sender.

(d) All notices must be written in the English language.

\
\
‘
|
h
i
; Bd Notices
|
I
i
t
i
I
- - —- FF |= Vee es eS See EE EE

|
z
“Ds

B5S.5 — Reports

85.51 ~ Records Maintenance and Inspection (Generally)

(a) HOLDER shall keep all records necessary to demonstrate compliance with the contract
during the duration of the contract and for 5 years after the contract terminates, as required by
AUTHORITY Regulation No, 104-07, Section 75, concerning recordkeeping and inspection
‘equirements under timber sale contracts. HOLDER shall retain all original records, maps,
ANNUAL OPERATIONAL PLANS, reports, and other documents relating to its activities and
«perations carried out under this contract. Holder shall take care to retain all documents relating
4 financial and commercial transactions involving:

(i) Holder and any person with a controlling interest in Holder (including any Significant
Individual, as that term is defined in AUTHORITY Regulation No. 103-07, Section 1(j));
and

(ii) Holder and any person in which Holder has a controlling interest.

(b) HOLDER shall retain copies (electronic or hard copy) of all records and reports related
ty «perations outside of Liberia, GOVERNMENT, through an authorized representative and
«iting normal working hours, may conduct annual audits of Holder's operations and other
twayonable inspections necessary to confirm Holder's compliance with the conditions of this
vontmiet and all applicable laws. HOLDER shall retain its business records and any other
tequired records in the English tanguage, with financial information expressed in terms of United
Stites dollars.

85,52 — Annual Report
HOLDER shall, within 90 days of completing operations under each ANNUAL

("'LRATIONAL PLAN, provide to AUTHORITY and the Ministry of Finance a written report
that includes the following:

(i) Identification of each HARVESTING BLOCK in which HOLDER carried out any

operations during the prior year;

(ii) For each HARVESTING BLOCK identified by HOLDER, a full description of the

quantity of trees felled and the quality of TIMBER produced; and

(iii) Any other reasonable information requested by the AUTHORITY.

85,53 =~ Other Reporting Requirements

(4) HOLDER shall keep CONTRACTING OFFICER fully and regularly informed as to
NOLDER"'s operations and any other activities related to this contract.

(bh) HOLDER shall comply with the Revenue and Finance Law concerning reporting
(elated to taxes and FEES,

({¢) Upan written request by AUTHORITY, HOLDER shall provide to AUTHORITY all
Hw cinents required by AUTHORITY to determine HOLDER's compliance with MONETARY
HE ICATIONS.

(1) Upon written request by AUTHORITY, HOLDER shall provide to AUTHORITY all
hee information of whatever kind that the GOVERNMENT or its agents may request to fully
evaluate HOLDER's compliance with this conteact and all legal requirements related to
11] DER 's operations,
~. i
bd | RA eae

‘
t BS5.54— Holder to Provide Documents Free of Charge
HOLDER shall provide to AUTHORITY records, reports, surveys, plans, maps, charts,
h accounts, and any other information required under this contract or applicable law at no cost to
GOVERNMENT. Upon written approval by AUTHORITY, HOLDER may provide any written

reports to AUTHORITY in electronic format.

B5.55 — Broad Public Access to Information
The parties understand that Section 18.15 of the National Forestry Reform Law of 2006
guarantees to the public free access to all documents and information related to this contract and
its administration, subject only to limited exceptions.

16,0 -OPERATIONS

B6.1 —Operations (Generally)
(a) HOLDER’s operations include all activities carried out by HOLDER, or by HOLDER’s
employees of agents, under this contract.
(b) HOLDER shall ensure that operations comply at all times with HOLDER's approved
’ \NNUAL OPERATIONAL PLAN,
(c) HOLDER shall conduct all operations in a workmanlike and orderly manner.
(d) Erosion control and other cleanup WORK necessary to close HARVESTING BLOCKS
shall be completed promptly after skidding is completed.
a

B6,11 — Annual Operational Plan

(a) At least 60 days prior to the beginning of each annual operating season, HOLDER shall
wihmit to AUTHORITY an ANNUAL OPERATIONAL PLAN describing the next operating
season's major activities, including logging, environmental protection measures, road
eondruction and maintenance, and any other actions required by law or AUTHORITY
repulitions.

(b) HOLDER shall ensure that the ANNUAL OPERATIONAL PLAN complies with the
requirements contained in the Forest Management Guidelines.

{c) The ANNUAL OPERATIONAL PLAN must identify HARVESTING BLOCKS and
all MERCHANTABLE TREES within the HARVESTING BLOCKS on BLOCK MAPS
morning to the specification of the CHAIN OF CUSTODY and CHAIN OF CUSTODY
SYSTEM standards for operations,

{d) For purposes of levying the Annual Coupe Inspection Fee under Section 34 of
\UTHORITY Regulation 107-07, on Certain Forest Fees, the AUTHORITY and HOLDER

Hall consider the ANNUAL OPERATIONAL PLAN to contain the Annual Coupe Plan, ;

te) Within 60 days of receiving from HOLDER (i) the proposed ANNUAL
iP RATIONAL PLAN and (ii) verification of payment of the Annual Coupe Inspection Fee,
the AUTHORITY shall approve or deny the ANNUAL OPERATIONAL PLAN. The
\IPMORITY shall make its determination with respect to merchantable trees based on best
suilibke knowledge of international log markets and marketability of Liberian lumber on this

| onaket yaa)
| ( | ff
>|

—_s
(1) Prior to the issuance of an ANNUAL HARVESTING CERTIFICATE, HOLDER and
\UVHORITY shall hold a pre-operations meeting to review the ANNUAL OPERATIONAL
1" AN and ensure common understanding.

86.12 — Annual Harvesting Certificate

Alter the AUTHORITY approves the ANNUAL OPERATIONAL PLAN, if HOLDER
lay met requirements under AUTHORITY Regulation No, 104-07, Section 62(c), conceming
adutinistration of Timber Sale Contracts, and is current with all bonds and MONETARY
OULIGATIONS due under this contract and AUTHORITY regulations, the AUTHORITY shall
jwomptly issue HOLDER an ANNUAL HARVESTING CERTIFICATE. HOLDER shall not
{wyin operations under an ANNUAL OPERATIONAL PLAN before the AUTHORITY issues
a ANNUAL HARVESTING CERTIFICATE based on the plan.

86.13 — Changes to Annual Operational Pian
i {a) If at any time the CONTRACTING OFFICER determines that the HOLDER’s
nperations are no longer substantially in compliance with the ANNUAL OPERATIONAL PLAN
ie CONTRACTING OFFICER may require HOLDER to submit to AUTHORITY a revised
5 ANNUAL OPERATIONAL PLAN.
(b) HOLDER may submit an updated ANNUAL OPERATIONAL PLAN to the
( ontracting Officer if the HOLDER'S operations are no longer in compliance with the original
b ANNUAL OPERATIONAL PLAN. AUTHORITY may require an updated Annual
Herformance Bond upon determination by the Contracting Officer that there has been a material
vhwnge in HOLDER’S operations,
b {(c) HOLDER may revise the ANNUAL OPERATIONAL PLAN when necessitated by
weather, markets, or other unforeseen circumstances, subject to written approval by
i CONTRACTING OFFICER,

B6.14 -Infrastructure and Works

(a) HOLDER shall ensure that all infrastructure and works installed in relation to this
‘onteuct comply with the Liberia Code of Forest Harvesting Practices,

(b) Upon written request of HOLDER to approve a completed installation, AUTHORITY
hall perform an inspection within 15 days, 50 as not to delay unnecessarily the progress of
}1ULDER's operations. HOLDER shall request approval for construction of or major
inaintenance on roads; building construction; erosion control projects; and any other significant
jund-disturbing activity undertaken by HOLDER in relation to this contract.

(c) In the event that AUTHORITY is unable to inspect the installation within 15 days of
HOLDER’s request, AUTHORITY shall notify HOLDER in writing of the necessity for
jwstponement.and provide a time when inspection may proceed.

(d) Within 7 days of inspection, AUTHORITY shall furnish HOLDER with written notice
cuher of seceptance or of WORK remaining to be done.

(e) Acceptance of HOLDER’s WORK relieves HOLDER of further contractual obligations
rehtled to the inspected WORK, with the exception of roads and erosion control devices.

(i) HOLDER is responsible for maintaining erosion control devices for 1 year from the
date of acceptance.

(i) HOLDER is responsible for repairing all road damage, from whatever cause, for a
period of 3 years from the date of acceptance or until contract termination.
B6.2— Timber Specifications

B6.21 — Merchantable Trees

All MERCHANTABLE TREES must be identified in the ANNUAL OPERATIONAL
"LAN and consistent with the procedures on scaling and grading,

B6.22 — Minimum Diameter Limit

(a) HOLDER shall not cut or fell for commercial use any growing tree smaller than 40 cm
Diameter at BREAST HEIGHT.

(b) CONTRACTING OFFICER may permit, or require, the following to be removed,
waled, and paid for that is below the minimum diameter limit set forth in AUTHORITY
iepulations:

(i) TIMBER from standing trees cut through mistake;
(ii) TIMBER from standing trees damaged without negligence;
(ii) TIMBER from standing trees unnecessarily damaged or negligently or willfully cut;
and
(iv) TIMBER from standing trees damaged by catastrophe,

B6.23 — Felling and Utilization Activities
HOLDER shall ensure that all felling and utilization activities comply with the
‘equirements contained in the Liberia Code of Forest Harvesting Practices,

86.24 —Tree Clearing

HOLDER shall ensure that all tree clearing activities comply with the requirements
voatained in the Liberia Code of Forest Harvesting Practices.

86.25 — Construction Timber
With written agreement from AUTHORITY, HOLDER may cut any tree, free of charge,
‘respective of the minimum diameter limits, if such tree is to be used for construction purposes
nevessary for HOLDER'S operations and activities. Facilities constructed must remain in the
‘UNTRACT AREA and become property of the GOVERNMENT upon termination of this

eembiaiek.

86.3 —Protection of Environment and Contract Area

(a) HOLDER shall conduct all operations and activities using only environmentally sound
lores! harvesting practices that conform to:

(i) the Forest Management Guidelines;

(ii) the Code of Forest Harvesting Practices; and

(iti) internationally accepted, scientific principles and practices applicable to forest

operations and TIMBER processing.

(h) HOLDER shall conduct all operations and activities so as to avoid waste and loss of
‘wuntl resources and to protect natural resources {tom damage, as well as to prevent pollution
wul contamination of the environment.

{c) HOLDER shall conduct all operations and activities so as to prevent pollution of the
connding environment,

Ne 22

Ww
at 16,31 — Encroachment
HOLDER shall use all reasonable means to prevent encroachment by unauthorized
{URSONS into the CONTRACT AREA, However, HOLDER shall not employ or in any way
~ \ae armed security guards for any purpose.

86,32 — Damage to Trees

HOLDER shall harvest trees in a manner that avoids unnecessary damage and waste.
~ | TOLDER shall use all reasonable means to prevent unnecessary damage to young growth,
| Haldual trees and to other trees to be reserved, and other FOREST RESOURCES.
Ce 86.33 — Protection of Land Survey Monuments

HOLDER shall protect all survey monuments, witness corners, reference monuments, and
hearing trees from destruction, obliteration, or damage during HOLDER’s operations. If any
Monuments, corners, or accessories are destroyed, obliterated, or damaged by HOLDER’s
itions, HOLDER shall hire a land surveyor to reestablish or restore at the same location the

B6.34 — Protection Measures for Plants, Animals, and Cultural Resources
(a) HOLDER shall identify in the ANNUAL OPERATIONAL PLAN and on the ground
areas requiring special measures for the protection of plants, animals, and cultural resources.
Special protection measures needed to protect these areas shall be described in the Annuat
of) Operational Plan,

(b) In addition to taking special protection measures, HOLDER shall protect these areas

~ thom damage or removal during HOLDER's operations,

(c) Upon learning of additional areas, resources, or members of species requiring special
jwotection under this Standard Provision, either party to this contract shall promptly give written
twice to the other party, and HOLDER shall cease operations in the affected area, under
Standard Provision B8.6 of this contract, if CONTRACTING OFFICER determines there is risk
of damage to such areas, resources, or species from continued operations.

(d) HOLDER shall not operate wheeled or track-laying equipment in any area identified as
tequiring special protection measures, except on roads, landings, tractor roads, or skid trails
approved under Standard Provision B6.4 of this contract. Nor shall HOLDER fell trees in any
aren identified as requiring special protection measures,

(ec) HOLDER shall immediately notify AUTHORITY of a disturbance in any area
jlentified as requiring special protection measures and shall immediately halt operations in the
vivinity of the disturbance until AUTHORITY authorizes HOLDER, in writing, to proceed.
HOLDER shall bear costs of resource evaluation and restoration to identified sites. Such
payment does not relieve HOLDER of any civil or criminal liability otherwise provided by law.

(f) HOLDER shall not facilitate the harvest of bushmeat. HOLDER shall, within contract
avea, close and block all roads and major skid trails so that they are no longer passable by
\ehicles when no longer necessary for HOLDER’s operations. HOLDER shall not allow any
vehicle used in connection with operations to be used for hunting or for the transport of hunters
or hushmeat.

(g) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
| Lirvesting Practices for protection of plant, animal, and cultural resources,

My

5
b
i
I
I
, — ep = =

hea 16.35 . Watercourse Protection
“5 HOLDER shall comply with all requirements for watercourse protection contained in the
Herli Code of Forest Harvesting Practices.

= 16,36 — Erosion Prevention and Control
~~ (a) HOLDER shall conduct all operations so as to reasonably minimize soil erosion.
(b) HOLDER shall comply with all requirements for crosion prevention and control
~ “eiiitalned in the Liberia Code of Forest Harvesting Practices.

186,37 - Prevention of Pollution
(a) HOLDER shall provide for the proper disposal of sawdust, mill, and other wastes so as
{) pfevent pollution or contamination to the environment or to rivers, streams, and other
~ Willerways, and to prevent such wastes from becoming a nuisance or injurious to PERSONS or
oe Why.
ke phe HOLDER shall take all reasonable precautions to prevent pollution of air, soil, and
Be sneer by HOLDER’s operations. If facilities for employees are established on CONTRACT
a they shall be operated in a sanitary manner,

(¢) HOLDER shail maintain all equipment operating on CONTRACT AREA in good
b et and free of abnormal leakage of lubricants, fuel, coolants, and hydraulic fluid, HOLDER
= whall not service tractors, trucks, or other equipment where servicing is likely to result in
“ilhition to soil or water. HOLDER shall furnish oil-absorbing mats for use under all stationary
#jMtlprnent oF equipment being serviced to prevent leaking or spilled petroleum-based products
from contaminating soil and water resources. HOLDER shall remove and dispose of all
Contaminated soil, vegetation, debris, vehicle oil filters (drained of free-flowing oil), batteries,
ally raps, and waste oil resulting from use, servicing, repair, or abandonment of equipment. In
the event that HOLDER's operations or servicing of equipment result in pollution to soil or
water, HOLDER shall conduct cleanup and restoration of the polluted site to the satisfaction of

AUTHORITY,

(d) 1f HOLDER maintains storage facilities for oi! or oi! products on CONTRACT AREA,
HOLDER shall take appropriate preventive measures to ensure that any spill of such oil or oil
juiwlucts does not enter any stream or other waters. If the total oil or oil products storage exceeds
5\(MW) liters, HOLDER shall prepare a Spill Prevention Control and CounterMeasures Plan.

(c) HOLDER shall notify CONTRACTING OFFICER and appropriate agencies of all
spills of oil or oif products or hazardous substances on or in the vicinity of CONTRACT AREA
‘hat are a result of HOLDER’s operations, HOLDER shall take whatever action may be safely
accomplished to contain all spills.

B6.4 — Conduct of Logging

(1) HOLDER shall fell trees in compliance with the approved ANNUAL OPERATIONAL
MEAN,

(b) HOLDER shall comply with the requirements contained in the Liberia Code of Forest
‘Lurvesting Practices with respect to each of the following:

(}) Felling;

(ii) Stumps;

(it) Bucking;

(iv) Limbing;

(v) Skidding, skid trails, and landings; and

ee ee
(vl) Presentation of logs for scaling.

16,5 — Road Construction and Maintenance
HOLDER shall carry out road construction and maintenance activities in compliance
Wlih the reyjuirements contained in the Liberia Code of Forest Harvesting Practices.

1)6.6 — Fire Precautions and Control
(n) HOLDER shall take all necessary measures to prevent and control fires and shall
linmediately notify AUTHORITY of any fire that occurs.
(b) HOLDER shall comply with the requirements for fire prevention and contro! contained
in the Liberia Code of Forest Harvesting Practices.

16.61 — Fire Control
HOLDER shall, both independently and in cooperation with AUTHORITY, take all
fWasnable and practicable action to prevent and suppress fires on or off the CONTRACT
ARRA. HOLDER’s independent initial fire suppression action on such fires shall be immediate
wot shall include the use of all necessary personnel and equipment at HOLDER’s disposal.
AUTHORITY may require further actions by HOLDER until such fire is controlled and mopped
up toa point of safety,

6.62 — Fire Suppression Costs
HOLDER shall pay fire fighting costs for any fire on or off the CONTRACT AREA, if
eatised by HOLDER'S operations.

86.7 — Participation in Chain of Custody System
(a) HOLDER shall comply with all legal requirements concerning CHAIN OF CUSTODY
toe TIMBER in Liberia.
(b) HOLDER shall neither transport nor process any LOG or TIMBER PRODUCTS
sutside of the CHAIN OF CUSTODY SYSTEM.

117.0 FISCAL OBLIGATIONS

7.1 — Fees and Rental Bids

137,11 — Land Rental Bid Payment
(y) The AUTHORITY shall calculate the annual Land Rental Bid payment based on the
following formula:

(i) Take the area under this Timber Sale Contract stated in Specific Provision Al;

(ii) Adjust the area to account for land used outside the CONTRACT AREA or land
within the CONTRACT AREA excluded from harvest due to changed circumstances;
and

(iii) Multiply the adjusted area by the Land Rental Bid stated in Specific Provision Ad.

(b) HOLDER shall pay the first annual Land Rental Bid payment to the GOVERNMENT
jime to felling any trees and subsequent payments on the anniversary of the CONTRACT
.WiNING DATE each year. Partial years shall be prorated in the same manner as set out for area
tov in Section 33(d) of AUTHORITY Regulation 107-07, on Certain Forest Fees,
sy

nw
a
WAND @ Stumpage Fees

ry OLDER shall pay log stumpage fees to the GOVERNMENT in the amounts and at the
Jiwea edlabliatied by Part 11 of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(hy The parties will use the methods set out in Sections 26 and 27 of AUTHORITY
Heyutation 108-07, Establishing a Chain of Custody System, to determine volumes and grades.

(@) HOLDER shall pay fog stumpage fees before exporting or processing the LOGS.

[IAS = Land Rental Fees

(a) HOLDER shall pay the GOVERNMENT an annual contract administration fee as
sqqulied unider Section 32 of AUTHORITY Regulation 107-07, on Certain Forest Fees.

(4) HOLDER shall pay an annual area fee to the GOVERNMENT as required under
aeotlon 33 of AUTHORITY Regulation 107-07, on Certain Forest Fees. For purposes of
ealouluting the area fee, the land subject to the contract is the adjusted area determined under
fitandatd Provision B7.11(a) of this contract,

{¢) HOLDER shall pay an annual coupe inspection fee to the GOVERNMENT as required
\indor Section 34 of AUTHORITY Regulation 107-07, on Certain Forest Fees. For purposes of
applying that section, the ANNUAL OPERATIONAL PLAN contains the annual coupe plan-

117.14 — Forest Product Fees
(a) HOLDER shall pay forest product fees to the GOVERNMENT in the amounts and at
he tines established by Part 1V of AUTHORITY Regulation 107-07, on Certain Forest Fees,

887.2 ~ Other Payment Rates

17.21 — Timber Cut through Mistake
Standing trees smaller than the minimum diameter limit specified in Standard Provision
Hite), cut by HOLDER through mistake and included by CONTRACTING OFFICER, shall be
wwrnoved and paid for at the log stumpage fee rate,

117.22 —'Timber Damaged Without Negligence
Standing trees smaller than the minimum diameter limit specified in Standard Provision
iio 22, damaged without negligence by HOLDER and designated by AUTHORITY, shall be cut,
semoved, and paid for at the log stumpage fee rate.

87.23 — Timber Unnecessarily Damaged or Negligently or Willfully Cut
Stunding trees smaller than the minimum diameter limit specified in Standard Provision
iw". unnecessarily damaged or negligently or willfully cut by HOLDER, if included by
| iN TRACTING OFFICER, shall be cut, removed, and paid for at the log stumpage fee rate,
wh damage is a breach of the contract, In addition to any penalties that may be incurred,
Hil DER shall pay liquidated damages under Standard Provision B7.25.

187.24 — Careless Falling or Extraction
HOLDER shall pay the sum of the log stumpage fee and log export fee for
WU HANTABLE LOGS damaged or broken by careless felling or extraction and not
sonveil, in addition to any penalties that may be incurred.
cy

|

BERR ERE GR Gano ae

WIS Liquidated Damages

ry damage to or negligent or willful cutting of undesignated standing trees, as
tod in Stiwdard Provisions B7.21, B7.22, and B7.23 or otherwise, is likely to cause
)tnotal colveuttural or other damage to the forest. It will be difficult, if not impossible, to
hove the amount of such damage, Therefore, HOLDER shall pay as fixed, agreed, and
poclaterl shanaayes a amount equivalent to the market value of any LOGS plus the cost of
Lone spprapetite vegetative cover to the cut area as determined by AUTHORITY. If removal
‘bewat hy CONTRACTING OFFICER, HOLDER shall remove and pay all required FEES
fos the TIMI, in addition to the liquidated damages and any assessed penalties.

'

“el Pageants

Wet, Designated Account
ied shall pay MONETARY OBLIGATIONS owed to the GOVERNMENT to an
or chougeatod under Section 71 of AUTHORITY Regulation 107-07, on Certain Forest
Joc. Mayeents will be credited on the business day that the keeper of the account receives

pervenenl

Wesr Accrual

‘ay the AUIPHOREPY shall give the Ministry of Finance prompt notice of accrual of
Wi Lil MONETARY OBLIGATIONS owed to the GOVERNMENT, to facilitate
oOOMHE TUE rel prnvinenits.

ih) HE0 Save due as stated in AUTHORITY Regulation 107-07, on Certain Forest Fees.

(.) the anual Land Rental Bid payment is due on the dates stated in Standard Provision
WELL), havever, if AUTHORITY fails to give HOLDER written notice of the amount due 15
dive Wetiwe the duc date, payment is due 15 days after the AUTHORITY gives HOLDER that
jolie ail provides a Written copy to the Ministry of Finance,

1) Payment Guaranteed by Bond or Deposited Securities

Ay woled an Standard Provisions B3.2 and B7,34, the GOVERNMENT may draw on
HO DEI © performance bond to cover unpaid MONETARY OBLIGATIONS. Whether and
uli to dle se bs entirely left to the discretion of GOVERNMENT.

LOL Fe aay also provide individual security through advance deposit in the designated
jeswint or adetitvanal performance bonds. If the HOLDER provides such individual security, the
VETS MEND shall draw upon such security on the date the payments become due, unless the
HWiCLHELE gives the AUTHORITY and Ministry of Finance other written instructions for

Hee Hig dpemt ately security.

i 14) Payments Not Received

‘hy yorv tains af this subsection apply unless Part VI of AUTHORITY Regulation 107-

1} ost Lerent bees, or some other applicable law is more stringent.
WE TARY. OBLIGATIONS are due and payable on the date on which the
/ | \1/\ (LIGATION accrues, HOLDERS owing amounts due for 30 days or fewer may
coast alice in full without interest or penalty,

/ oF ashue te pay amounts due within 30 days of the date due is a breach of contract.

wt re not credited within 30 days after the date due:

We genye
'

b sin ty ay KK
i Lani

| (0) AUTHORITY shall assess and the GOVERNMENT shall collect a penalty of five
peroent.

(1) The GOVERNMENT may collect the Payment, plus any penalties, plus any interest
weiessed under subparagraph (c){iii), through the Performance Bond required under
Mandurd Provision B3.2. Such collection does not cure the breach or waive the
AUTHORITY'S right to seek remedies based on the breach. However, it does stop
accrual of further interest,

(il) On amounts past due more than 60 days, AUTHORITY shall assess and the
CiOVERNMENT shall collect interest at the standard interest rate published by the
Central Bank, compounded monthly, on all amounts and penalties past due, with the
interest on both the amounts and the penalties accruing from the dates the Original

nie amounts were due.

a (lv) To facilitate collection of debt, AUTHORITY may waive penalties under
subparagraph (c)(i) if HOLDER in arrears pays all amounts due, with interest, within |
year of the amounts coming due.

(\) Subparagraph (civ) shall not apply if anyone has filed a lawsuit to collect the
amounts,

(1) The remedies for HOLDER's failure to make payment when due shall be stayed for so
Pht as
(1) A bona fide dispute exists as to HOLDER's obligation to make such payment; and
(1) HOLDER files and prosecutes a timely CLAIM.

117.35 — Prohibitions
(0 TE HOLDER owes amounts past due for log stumpage fees, HOLDER shall not fell
reps. Of process, trade, or export FOREST PRODUCTS until HOLDER has paid all amounts,
penalties, and interest due.

()) IF HOLDER owes amounts past due for forest product fees, HOLDER shail not trade or

| + set FOREST PRODUCTS until HOLDER has paid all amounts, penalties, and interest due.
(©) IF HOLDER harvests or exports FOREST PRODUCTS without paying the required
g Hnjuige fees or forest products fees, AUTHORITY may terminate the contract or suspend the

fe

‘caiiacl until the amounts are paid,
100 PERFORMANCE AND SETTLEMENT

48,1 — Non-Waiver
the failure of either party, at any time, to require performance by the other party of any
ivevrion shall in no way affect the party's rights to enforce that Provision or any of the other
yoy raens of the contract; nor shall the waiver by either Party of the breach provisions be taken
‘» ly hl ly be a waiver of any subsequent breach of a provision or as a waiver of the provision.

48.2 ~ Approval and Consent
‘iv approvals and consents required under the terms and conditions of this contract shall
wt le wmeaionably withheld or delayed, nor granted subject to conditions, which are unduly
‘eae oc discriminatory against HOLDER.

®
. ee é 4,

| HN | Dixputes and Claims
sar tailwe by HOLDER to submit @ CLAIM for resolution within 60 days of the disputed

} covhen by AUEPHORETY shall relinquish AUTHORITY from any and all obligations whatsoever
otuneet be thie elite,
ihy Avy CLAIM. arising under this contract shall be decided by CONTRACTING
Gib Li CONTRACTING OFFICER shall have 60 days after receipt of the CLAIM, or such
Jonged tune as the parties may agree upon, to consider HOLDER’s CLAIM and such evidence as
TOL PI tay present,
| (y) CONTRACTING OFFICER'S decision shall be consistent with law and shall be based
jrements and the established facts concerning the CLAIM.
it) CONTRACTING OFFICER shall prepare a written decision and furnish a copy to
HOLE the devision of CONTRACTING OFFICER shall be final and conclusive, if, within
Ah slays finn eeevipt, HOLDER fails to appeal the decision to an appropriate Liberian court.

HiAt Contract Documents
All eontawt documents are intended to be consistent with each other. In case of

deeerepaney, the Following is the order of precedence:
1a) Spooitic Provisions (Part A)
(hy Standard Provisions (Part B)
(ue) Contract acca maps
(il) Special project specifications
(4) Mans, such as erosion control and fire precautions and control
(1) Agreements between HOLDER and AUTHORITY, as authorized under the contract
ee Ww {nginecring plans:

(1) !yured dimensions over scaled dimensions

(11) Large seale plans over small seale plans

(il) Lists and/or tables in plans over any conflicting notations on plans

Ey (iy) Shap drawings
¥

Nia Tite and Liability

WW4At Title Passage
Ai phir, title, and intere!

Hayuibil, ot Uiberia until they
etal fo the (OVERNMENT paid, at which time title shall vest in HOLDER. For purposes of

(hie Sinilad Provision, MONETARY OBLIGATIONS for standing trees harvested under cash
ibequyalt ow payment iuarantee, under Standard Provision B7,33, shall be considered to have been
potl bathe tee any TIMBER that has not been removed from the CONTRACT AREA by
Jisyi Lil At on oe prive to termination date shall vest in AUTHORITY.

HW Liability for Loss
1) standup, trees or TIMBER are destroyed or damaged by an unexpected event that
wih, changes their nature, such as fire, wind, flood, insects, disease, or similar cause, the
jotliny title shall bear the value loss resulting from such destruction or damage. This

je “will i Isc eahons shall not be construed to relieve either party of liability for negligence.
i”

%® »
Lt.

| “ss borce Majeure
1) The teem force majeure, as used in this contract, shall mean any cause beyond the
a vette onitrolof the parties hereto and which the parties could not foresee and/or reasonably

‘te apaiiut and that prevents the parties hereto from wholly or partially performing any
‘+ dots under this contract for 15 consecutive days or more (except as noted). Force
ourery Hall include, but is not limited to, any of the following:
{1} \vts of God, accidents, fires, explosions, earthquake, flood, violent storm, hurricane,
‘yltuiip, of other natural disasters;

(i) War (whether declared or not), revolution, insurrection, invasions, acts of public
enemies, or hastilities:
lat. civil commotion, sabotage, strikes and similar labor related disputes (if
eotiiuniy, for a period of 60 days or more), or civil uprising (not resulting from a
wewligent wet of the employer);
(wil pidemic;
(+) Expropriation of facilities or goods;
(01) Uiforeseen restrictions on trade, embargoes, blockades, or other activities imposed
hy wy sovereign; or
ivi AUTHORITY demands by written order that operations be delayed or interrupted
thy remem other than suspension for breach of the contract,

{W) Ihe wet senson is foreseeable and, therefore, does not qualify for force majeure.

())} Vaile on the part of HOLDER or of the GOVERNMENT to fulfill any of the terms
of} wwiitions of thix contract, other than HOLDER's MONETARY OBLIGATIONS that
efi! Hehuy the commencement of the force majeure, shall not be deemed to be a breach of
Heerton thy either party, insofar as such failure arose by force majeure.

1) HT Heong farce majeure, the fulfillment by HOLDER of the terms and conditions of
ty Hotel bs ileliyed, the period of such delay shall be added to the periods fixed by this
inet

‘he joty hereto failing to fulfill the terms and conditions of this contract because of
ve didiouie slull give written notice to the other party of the obligations affected and the
dete fee bilice within 30 days after the occurrence,

(f) Any party hereto who fails because of force majeure to perform its obligations
syortey shall upon the cessation of the force majeure, take all reasonable steps within its

« ( evbe yood and resume, with the least possible delay, compliance with those
Hgrlie a

ye Contract Interruption

4 FUNERACTING OFFICER may, by written onder, delay or interrupt authorized
vole this contract or modify this contract, in whole or in part:

prevent caviconmental degradation or resource damage, including, but not limited

voter habitat, plants, animals, or cultural resources;
| enue consistency with the Environmental Impact Assessment and related

| avtnet additional environmental analysis; or

(comply with a court order,

FS] “41 remedy for delay or interruption shall be additional time due to force,

q »

a

a we

HA, Breach

{i event HOLDER breaches any of the material provisions of this contract, AUTHORITY
‘shall Ulve HOLDER notice of such breach and of AUTHORITY's election to suspend all or any
it Hf HOLDER's operations. Such notice of breach and notice to suspend HOLDER’s

(eVAtiNs shall be written, except oral notices of suspension may be given if such breach
sodailiiten an immediate threat to human life or a threat of immediate and irreparable damage to
HHHENT RESOURCES. Such oral suspension notice may be given to HOLDER’s WORK
AUpeNVIWO oF, in WORK supervisor's absence, to those performing the operation. An oral
Haajenalon notice must be promptly followed by telephone notice and a written explanation from
TU ONTIACTING OFFICER to HOLDER.

{iiinediately upon oral or written suspension, FDA Representative shall notify
WONTMACTING OFFICER of the suspension and related circumstances, CONTRACTING
CPFICTIC shall promptly review the suspension to determine if the suspension should be
siwitlined or lifted. Such suspension shall be lifted as early as conditions permit,

Upon receipt of oral or written notice of such breach, HOLDER shall remedy the breach
eit AW days, except under emergency conditions when action should not be delayed to prevent

Halo damage,

114,71 — Failure to Execute Contract
‘Yhls contract is open for signing for only 30 days after the AWARD NOTICE DATE,
Wolimy CONTRACTING OFFICER gives a written extension of time, CONTRACTING
OPVICUR shall terminate this contract in its entirety in the event that HOLDER fails to submit
4i \nitial Performance Bond in a timely fashion as required under Standard Provision B3.2. If the

pent fuils to execute the contract or post the initial performance bond in # timely fashion,

Hulfated damages shat! be equivalent to the Bidder’s Bond amount.

118.72 - Termination for Breach
CONTRACTING OFFICER, with concurrence from BOARD OF DIRECTORS, shall
‘ermlnate this Contract in its entirety in the event that HOLDER commits any of the following
(yew how ol the contract and is unable to or fails to satisfactorily remedy them:
(n) HOLDER fells trees prior to the FELLING EFFECTIVE DATE;
(h) HOLDER fells trees not covered by a valid ANNUAL HARVESTING
CPTIEICATES
(co) HOLDER fails to complete all PRE-FELLING OPERATIONS within 90 days of the
(UINTRACT SIGNING DATE;
tl) HOLDER abandons operations for a period of 1 year or more;
(«) HOLDER significantly fails to meet the requirements of an approved ANNUAL
HPA TIONAL PLAN;
(() HOLDER assigns to a third-party, in whole or part, rights held under this contract
wiwuit the consent of CONTRACTING OFFICER,
iw) HOLDER goes into bankruptey or liquidation, whether voluntary or involuntary (other
‘ow lov the purpose of reorganization), or if a receiver is appointed, or if HOLDER fails to
santani is: Status a8 a corporate entity lawfully able to do business in Liberia;
‘li HOLDER fails to comply with any final decision of a Liberian court of competent
4 ihetinn in acontroversy between HOLDER and the GOVERNMENT;
i HOLDER fails to meet any MONETARY OBLIGATIONS, including payment of bids
+ )) Stu the GOVERNMENT or payments to local communities, in a timely fashion;

urtesy or hospital
action relating to FOREST RESOURCES;

(Hi) Theft, forgery, bribery, embezzlement, falsification or destruction of records, making
tile i

smuggling or other trade-related crimes, or
Hvelving stolen property;

} 114,74 ~ Termination for Breach Procedure

3 (1) CONTRACTING OFFICER shall give HOLDER notice, in writing, that all operations
We sunpenled and specifying the Particular breach and requiring HOLDER, within 90 days or

| Mel extended time that CONTRACTING OFFICER allo i

1 CONTRACTING OFFICER shall not terminate this contract if:
(1) HOLDER disputes whether there has been a breach of the contract, and

U.S - Periodic Review
HOLDER’s operations are subject, under Standard Provision B5.3, to regular and routine

Hole wn annual contract audit and Written report in the first quarter of each fiscal year. After
Hillation with the appropriate agencies, AUTHORITY shall name up to five individuals to

We EEiMitract Audit Committee, including at least one fepresentative from each of the following

W PAIlex the AUTHORITY, the Ministry of Finance, the Ministry of Justice, and a civil
le R.

BOLDIN shall attend the session and present:

© (1) A certificate issued by the CHAIN OF CUSTODY SYSTEM Manager showing all

mnviits, Winagement plans, and ANNUAL OPERATIONAL PLANS to facilitate monitoring
filles The GOVERNMENT. chal! not extend access to any civil society monitoring

HOLDER fails to demonstrate compliance with the contract or Operational regulations at
retin time during the contract life, then HOLDER shall be liable to AUTHORITY for the
¢| 1 cuducting additional field audits to measure compliance.

1} » Settlement
AIL MON TARY OBLIGATIONS of HOLDER have not been fully discharged by
Hi) lite, AUTHORITY may use the Performance Bond or retain any money advanced
Wi! hereunder and apply such funds toward unfulfilled MONETARY OBLIGATIONS
JDEN without prejudice to any other tights or remedies of AUTHORITY.

02 - Contract Closure
| IRACTING OFFICER shall give written notice to HOLDER when HOLDER has
eit With the terms of this contract, HOLDER shall be paid any refunds due from

wa
it
4
\
\
y

HWE PAGE

boo FOR THE REPUBLIC OF LIB}
4 Whorvayan _ By: :
John T. Woods

Managing Director, Forestry Development Authority

Tom
GEMAP COMPTR ER/FDA

L., FOR THE COMPANY/ HOLDER

 sysutures and addresses are required for each executing signature,

|
|
|

